309 F.2d 322
UNITED STATES ex rel. Loring J. WHITESIDE, Relator-Appellant,v.J. Edward SLAVIN and George R. Tiernan, Respondents-Appellees.
No. 56, Docket 27551.
United States Court of Appeals Second Circuit.
Argued Oct. 15, 1962.Decided Oct. 24, 1962.

Loring J. Whiteside, pro se.
George R. Tiernan, New Haven, Conn., for respondents-appellees.
Before WATERMAN, HAYS and MARSHALL, Circuit Judges.
PER CURIAM.


1
This is an appeal from a denial of a petition for a writ of habeas corpus by the United States District Court for the District of Connecticut.  After a full hearing Judge Anderson failed adequate findings and conclusions of law supporting his denial of the writ for failure to exhaust state remedies.  We affirm.


2
Petitioner-appellant on March 24, 1959 was convicted of four counts of a twenty-three count indictment for criminal libel after a trial before a jury in the Court of Common Pleas of the State of Connecticut.  This conviction was affirmed by the Supreme Court of Errors, State v. Whiteside, 148 Conn. 208, 169 A.2d 260 (1961); reargument was denied and the U.S. Supreme Court denied certiorari.


3
Petitioner seeks relief in the federal courts on two major assertions.  He claims that the Court of Common Pleas violated the Sixth Amendment to the Constitution of the United States by denying his motion for a bill of particulars, and that alleged prejudice against him by the Supreme Court of Errors of Connecticut deprived him of due process guaranteed by the Fourteenth Amendment.


4
The courts of Connectucut have not passed upon the merits of either of these asserted rights.  Habeas corpus in the federal courts is presently unavailable to petitioner, 28 U.S.C.A 2254; Brown v. Allen, 344 U.S. 443, 73 S.Ct. 397, 97 L.Ed. 469; Darr v. Burford, 339 U.S. 200, 70 S.Ct. 587, 94 L.Ed. 761; United States ex rel. Williams v. LaVallee, 276 F.2d 645 (2 Cir. 1960).


5
We affirm.